Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed 08/27/2020. Claims 1-20 are presently pending and are presented for examination.
Information Disclosure Statement
The Information Disclosure Statement filed on 12/10/2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process that can be practicably performed in the human mind without significantly more, and therefore an abstract idea. The claim recites “and applying the user-selected modification to generate a modified process definition graph.” which could reasonably be done in the human mind, provided a received process definition graph, and user input for modifying the schedule of generated actions for one or more robots. For example, a human could receive both a process definition graph and user input applying changes to the graph to generate an updated graph. Under step 2A, prong 2 the claim does not include additional elements that are sufficient enough to amount the abstract idea into a practical application, because for example the claim elements of “A method performed by one or more computers, the method comprising: receiving a schedule generated for actions represented in a process definition graph for one or more robots,”, & “receiving user input selecting a particular modification to be applied to the process definition graph;” are directed to insignificant extra solution activity merely including steps to gather the data used to perform the abstract idea, lacking structure to implement the step as a control signal. The claim element “and applying the user-selected modification to generate a modified process definition graph.” is additionally directed to insignificant extra solution activity, merely reciting steps to output the abstract idea as an update, as a result of performing the abstract idea. Further under step 2A, prong 2 the “wherein the process definition graph is a directed acyclic graph having constraint nodes and action nodes;” is merely a generic element that links the abstract idea to a particular technological environment, MPEP, 2106.05(e). 
Under step 2B, the claim does not include additional elements that are sufficient enough to amount to significantly more than the judicial exception because for example, the claim elements of “A method performed by one or more computers, the method comprising: receiving a schedule generated for actions represented in a process definition graph for one or more robots,”, “receiving user input selecting a particular modification to be applied to the process definition graph;”, & “and applying the user-selected modification to generate a modified process definition graph.” are well-understood, routine and conventional activity in the art. For example, receiving or transmitting data over a network. See MPEP 2106.05(d), II, “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information);” Further the “wherein the process definition graph is a directed acyclic graph having constraint nodes and action nodes;”  is merely a generic element that links the abstract idea to a particular technological environment, MPEP, 2106.05(e), and does not impose any other meaningful limitation beyond generally linking the use of the judicial exception to a particular technological environment. Accordingly, the claim is not patent eligible.
Claims 2-9 are also rejected under 35 USC 101 by virtue of their dependency on claim 1. 
Claims 2-3, 6-7, & 9 do not recite additional elements that integrate the judicial exception into a practical application, because the claims are directed to insignificant extra solution activity, and data gathering/outputting steps. For example, outputting a visual representation to a user interface of a process definition graph, further comprising determined candidate transformers or alternative transitions between two tasks, receiving a selection of candidate transformers or user input directed to selected transitions between two tasks, generating an updated schedule of the process definition graph corresponding to the selected candidate transformers and transitions between tasks, and displaying a simulation of robots operating in a workcell according to the updated graph, merely designates methods to gather data used to perform the abstract idea and output the abstract idea  on a display as a simulation as a result of the method, and does not perform any further functions. Data gathering and data outputting as claimed are well-understood, routine and conventional activity known in the art. While the data is gathered and output, it is not transformed or used to implement a specific control step. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Claims 4-5, & 8 do not recite additional elements that integrate the judicial exception into a practical application, because the claims are generically linked to the technological environment of the abstract idea. For example, the graphical interface with graphical candidate transformers, command-line interface with a text list of candidate transformers, and modification via the interface defined as a selection of alternate transitions between two tasks, of claims 4-5, & 8 merely link the data that is gathered to the technological environment of the abstract idea, and do not perform any further functions. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Claims 10 and 16 are rejected under 35 U.S.C. 101 under similar rationale as claim 1.
Claims 11-12, 14, and 17-19 are rejected under 35 U.S.C. 101 under similar rationale as claims 2-3, 6-7, & 9.
Claims 13, 15, and 20 are rejected under 35 U.S.C. 101 under similar rationale as claims 4-5, & 8.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vogel et. al. (U.S. Publication No. 2020/0319640) in view of Murakami (U.S. Publication No. 2018/0129192).
Regarding claim 1
Vogel discloses “A method performed by one or more computers, the method comprising: receiving a schedule generated for actions represented in a process definition graph for one or more robots,” (See Vogel [0010] disclosing a method of programing tasks to be performed by a robot by displaying a temporal sequence. A process definition graph is a chain of processes, and Vogel discloses displaying task sequences as well as subtasks. Also see Vogel [0059] disclosing using generally known algorithms for graphs ).
Vogel discloses “receiving user input selecting a particular modification to be applied to the process definition graph;” (See Vogel [0010] disclosing receiving a user command to modify a task or a subtask.).
Vogel discloses “and applying the user-selected modification to generate a modified process definition graph.” (See Vogel Fig. 7C & [0089] disclosing a generated updated schedule of tasks corresponding to a user modification.).
Vogel discloses all of the elements of claim 1 except “wherein the process definition graph is a directed acyclic graph having constraint nodes and action nodes;” (Vogel discloses displaying a schedule or chain of tasks, however does not specifically discloses a directed acyclic graph having nodes.).
Murakami discloses “wherein the process definition graph is a directed acyclic graph having constraint nodes and action nodes;” (See Murakami [0048] disclosing a expressing an order relation of nodes for a with a directed acyclic graph. The nodes designating jobs (actions) and constraints indicating the constraint condition for the order of jobs, See [0048]-[0049] & Fig. 6).
Vogel and Murakami are analogous art, because they are in the same field of endeavor, robotics. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Vogel, to incorporate the teachings of Murakami to include a directed acyclic graph with nodes to display a schedule of actions to be performed. Doing so provides a known method in the art, advantageously provided to create a simplified visualization that may improve debugging, decrease the number of mistakes in controlling a robot, and decrease the likelihood of false behavior of a robot.
Regarding claim 2
Vogel discloses “The method of claim 1, further comprising providing a user interface presentation that presents a visual representation of a portion of the process definition graph, a portion of the schedule, or both.” (See Vogel [0010] disclosing a displaying a temporal sequence on a human machine interface.).
Regarding claim 3
Vogel discloses “The method of claim 1, further comprising: determining a plurality of candidate transformers for the robot, the candidate transformers being transformers that can be applied to further modify the process definition graph;” (See Vogel [0038] disclosing determining a division of a robot deployment area, which may be determined automatically, and designated as a part of the map data, displayed on HMI (Fig. 4A, Char. 200 & 401-404), for a user to interact with and adapt a sequence of tasks for a robot. See [0031].).
Vogel discloses “and providing a user interface presentation that presents a visual representation of the plurality of candidate transformers for the robot,” (See Vogel [0040] & [0042] disclosing displaying control elements and subareas on an HMI (Fig. 4A, Char. 200), which show control possibilities for manually adapting a sequence of tasks for a robot.).
Vogel discloses “wherein receiving the user input comprises receiving a user selection of one of the plurality of candidate transformers through the user interface presentation.” (See Vogel [0051]-[0052] disclosing a user selecting tasks to change the plan/schedule of a robot.).
Regarding claim 4
Vogel discloses “The method of claim 3, wherein the user interface presentation is a graphical user interface that presents a graphical representation of each candidate transformer.” (See Vogel (Fig. 4A, Char. 200 & 401-404)).
Regarding claim 6
Vogel discloses “The method of claim 1, further comprising generating an updated schedule from the modified process definition graph after applying the user-selected modification to generate the modified process definition graph.” (See Vogel [0131] disclosing displaying an adapted work plan to a user.).
Regarding claim 8
Vogel discloses “The method of claim 1, wherein the user-selected modification is a selection of an alternative transition between two tasks represented by task nodes in the graph.” (See Vogel [0059] disclosing assigning one or more subtasks to a node to determine a sequence in which subtasks are to be completed. Further, see [0062] disclosing a user may change a sequence of subtasks.).
Regarding claim 10
Vogel discloses “A system comprising: one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising: receiving a schedule generated for actions represented in a process definition graph for one or more robots,” (See Vogel [0010] disclosing a method of programing tasks to be performed by a robot by displaying a temporal sequence. A process definition graph is a chain of processes, and Vogel discloses displaying task sequences as well as subtasks.).
Vogel discloses “receiving user input selecting a particular modification to be applied to the process definition graph;” (See Vogel [0010] disclosing receiving a user command to modify a task or a subtask.).
Vogel discloses “and applying the user-selected modification to generate a modified process definition graph.” (See Vogel Fig. 7C & [0089] disclosing a generated updated schedule of tasks corresponding to a user modification.).
Vogel discloses all of the elements of claim 10 except “wherein the process definition graph is a directed acyclic graph having constraint nodes and action nodes;” (Vogel discloses displaying a schedule or chain of tasks, however does not specifically discloses a directed acyclic graph having nodes.).
Murakami discloses “wherein the process definition graph is a directed acyclic graph having constraint nodes and action nodes;” (See Murakami [0048] disclosing a expressing an order relation of nodes for a with a directed acyclic graph. The nodes designating jobs (actions) and constraints indicating the constraint condition for the order of jobs, See [0048]-[0049] & Fig. 6).
Vogel and Murakami are analogous art, because they are in the same field of endeavor, robotics. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Vogel, to incorporate the teachings of Murakami to include a directed acyclic graph with nodes to display a schedule of actions to be performed. Doing so provides a known method in the art, advantageously provided to create a simplified visualization that may improve debugging, decrease the number of mistakes in controlling a robot, and decrease the likelihood of false behavior of a robot.
Regarding claim 11
Vogel discloses “The system of claim 10, wherein the operations further comprise providing a user interface presentation that presents a visual representation of a portion of the process definition graph, a portion of the schedule, or both.” (See Vogel [0010] disclosing a displaying a temporal sequence on a human machine interface.).
Regarding claim 12
Vogel discloses “The system of claim 10, wherein the operations further comprise: determining a plurality of candidate transformers for the robot, the candidate transformers being transformers that can be applied to further modify the process definition graph;” (See Vogel [0038] disclosing determining a division of a robot deployment area, which may be determined automatically, and designated as a part of the map data, displayed on HMI (Fig. 4A, Char. 200 & 401-404), for a user to interact with and adapt a sequence of tasks for a robot. See [0031].).
Vogel discloses “and providing a user interface presentation that presents a visual representation of the plurality of candidate transformers for the robot,” (See Vogel [0040] & [0042] disclosing displaying control elements and subareas on an HMI (Fig. 4A, Char. 200), which show control possibilities for manually adapting a sequence of tasks for a robot.).
Vogel discloses “wherein receiving the user input comprises receiving a user selection of one of the plurality of candidate transformers through the user interface presentation.” (See Vogel [0051]-[0052] disclosing a user selecting tasks to change the plan/schedule of a robot.).
Regarding claim 13
Vogel discloses “The system of claim 12, wherein the user interface presentation is a graphical user interface that presents a graphical representation of each candidate transformer.” (See Vogel (Fig. 4A, Char. 200 & 401-404)).
Regarding claim 14
Vogel discloses “The system of claim 10, wherein the operations further comprise generating an updated schedule from the modified process definition graph after applying the user-selected modification to generate the modified process definition graph.” (See Vogel [0131] disclosing displaying an adapted work plan to a user.).
Regarding claim 15
Vogel discloses “The system of claim 10, wherein the user-selected modification is a selection of an alternative transition between two tasks represented by task nodes in the graph.” (See Vogel [0059] disclosing assigning one or more subtasks to a node to determine a sequence in which subtasks are to be completed. Further, see [0062] disclosing a user may change a sequence of subtasks.).
Regarding claim 16
Vogel discloses “One or more non-transitory computer storage media encoded with computer program instructions that when executed by one or more computers cause the one or more computers to perform operations comprising: receiving a schedule generated for actions represented in a process definition graph for one or more robots,” (See Vogel [0010] disclosing a method of programing tasks to be performed by a robot by displaying a temporal sequence. A process definition graph is a chain of processes, and Vogel discloses displaying task sequences as well as subtasks.).
Vogel discloses “receiving user input selecting a particular modification to be applied to the process definition graph;” (See Vogel [0010] disclosing receiving a user command to modify a task or a subtask.).
Vogel discloses “and applying the user-selected modification to generate a modified process definition graph.” (See Vogel Fig. 7C & [0089] disclosing a generated updated schedule of tasks corresponding to a user modification.).
Vogel discloses all of the elements of claim 16 except “wherein the process definition graph is a directed acyclic graph having constraint nodes and action nodes;” (Vogel discloses displaying a schedule or chain of tasks, however does not specifically discloses a directed acyclic graph having nodes.).
Murakami discloses “wherein the process definition graph is a directed acyclic graph having constraint nodes and action nodes;” (See Murakami [0048] disclosing a expressing an order relation of nodes for a with a directed acyclic graph. The nodes designating jobs (actions) and constraints indicating the constraint condition for the order of jobs, See [0048]-[0049] & Fig. 6).
Vogel and Murakami are analogous art, because they are in the same field of endeavor, robotics. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Vogel, to incorporate the teachings of Murakami to include a directed acyclic graph with nodes to display a schedule of actions to be performed. Doing so provides a known method in the art, advantageously provided to create a simplified visualization that may improve debugging, decrease the number of mistakes in controlling a robot, and decrease the likelihood of false behavior of a robot.
Regarding claim 17
Vogel discloses “The one or more non-transitory computer storage media of claim 16, wherein the operations further comprise providing a user interface presentation that presents a visual representation of a portion of the process definition graph, a portion of the schedule, or both.” (See Vogel [0010] disclosing a displaying a temporal sequence on a human machine interface.).
Regarding claim 18
Vogel discloses “The one or more non-transitory computer storage media of claim 16, wherein the operations further comprise: determining a plurality of candidate transformers for the robot, the candidate transformers being transformers that can be applied to further modify the process definition graph;” (See Vogel [0038] disclosing determining a division of a robot deployment area, which may be determined automatically, and designated as a part of the map data, displayed on HMI (Fig. 4A, Char. 200 & 401-404), for a user to interact with and adapt a sequence of tasks for a robot. See [0031].).
Vogel discloses “and providing a user interface presentation that presents a visual representation of the plurality of candidate transformers for the robot,” (See Vogel [0040] & [0042] disclosing displaying control elements and subareas on an HMI (Fig. 4A, Char. 200), which show control possibilities for manually adapting a sequence of tasks for a robot.).
Vogel discloses “wherein receiving the user input comprises receiving a user selection of one of the plurality of candidate transformers through the user interface presentation.” (See Vogel [0051]-[0052] disclosing a user selecting tasks to change the plan/schedule of a robot.).
Regarding claim 19
Vogel discloses “The one or more non-transitory computer storage media of claim 16, wherein the operations further comprise generating an updated schedule from the modified process definition graph after applying the user-selected modification to generate the modified process definition graph.” (See Vogel [0131] disclosing displaying an adapted work plan to a user.).
Regarding claim 20
Vogel discloses “The one or more non-transitory computer storage media of claim 16, wherein the user-selected modification is a selection of an alternative transition between two tasks represented by task nodes in the graph.” (See Vogel [0059] disclosing assigning one or more subtasks to a node to determine a sequence in which subtasks are to be completed. Further, see [0062] disclosing a user may change a sequence of subtasks.).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Vogel et. al. (U.S. Publication No. 2020/0319640) in view of Murakami (U.S. Publication No. 2018/0129192) in further view of Linnell et. al. (U.S. Publication No. 2016/0136815).
Regarding claim 7
Vogel discloses all of the elements of claim 7 except “The method of claim 6, further comprising displaying a visual simulation of robots operating in a workcell according to the updated schedule.”
Linnell discloses “The method of claim 6, further comprising displaying a visual simulation of robots operating in a workcell according to the updated schedule.” (See Linnell abstract disclosing updating a visual simulation of the robotic devices based on an adjusted sequence of operations. The simulation is within a workcell, see [0004].).
Vogel and Linnell are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Vogel to incorporate the teachings of Linnell, to include displaying a simulation corresponding to a modified schedule of tasks for a robot. Doing so provides a known method in the art for scheduling robot tasks, advantageously provided to display a simulation of a robot executing a sequence manually provided that may decrease the number of mistakes in controlling a robot, as for example, if a particular transition between actions seems too awkward or otherwise not ideal, a human can manually select a different transition.
Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nishimura et. al. (U.S. Publication No. 2019/0012622) discloses a computer-readable recording medium for visualization of manufacturing-process, method of visualizing manufacturing process, and manufacturing-process visualizing system with a graph, corresponding to the manufacturing processes and priority order, See Fig. 12.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERROD IRVIN DAVIS whose telephone number is (571)272-7083. The examiner can normally be reached Monday-Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERROD IRVIN DAVIS/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664